Citation Nr: 1547033	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from August 1962 to August 1965.

These matters come before the Board of Veterans" Appeals (Board) on appeal from January 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Oakland, California respectively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The competent and more probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.

2.  The competent and more probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus was, at least in part, caused by acoustic trauma during his military service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grants of service connection for hearing loss and tinnitus represent complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is subject to presumptive service connection under 38 CFR § 3.309(a). See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The Board has also considered the guidelines provided in the VA Training Letter 211D, TL 10-02 (Adjudicating Claims for Hearing Loss and/or Tinnitus), issued in March 2010.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz  with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Turning to the evidence of record, the Veteran's DD-214 lists his military occupational specialty (MOS) as traffic and circuit officer, which does not appear to be one identified as having a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010).  However, he has provided written testimony that he served aboard an aircraft carrier and was exposed to noise from constant aircraft launchings and landings on the flight deck.  See Notice of Disagreement, received in January 2010 and VA Form 9, received in May 2010.  Since his DD-214 does confirm his service aboard the U.S.S. RANGER (CVA61), the Board finds no reason to doubt his credible description of exposure to hazardous military noise.  Accordingly, in-service noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).

The question remains as to whether the Veteran has bilateral hearing loss and tinnitus that are associated with his now conceded in-service noise exposure.  Findings or diagnoses of hearing loss and tinnitus are not shown in service treatment records, including a November 1967 reserve examination report, two years after service discharge.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss or tinnitus at any time following service separation.  See VA Form 21-526, received in July 2009.  

In fact, there are no pertinent clinical records associated with the claims file until a June 2009 medical opinion from a private audiologist who noted the Veteran's medical history was significant for military noise exposure as a naval communications officer on an aircraft carrier.  The Veteran reported that he was regularly exposed to the noise under the flight deck and aircraft catapults.  Additional noise came from jet engines and the arresting gear machinery all without the benefit of ear protection.  After service the Veteran worked in retail sales and had some recreational noise related to deer hunting.  Audiologic evaluation at that time revealed normal hearing in the low frequencies with a mild to moderate high frequency sensorineural hearing loss bilaterally.  Otoacoustic emissions were absent in the high frequencies bilaterally consistent with cochlear outer hair cell damage and hearing loss.  The examiner noted that it was known that cochlear damage, sensorineural hearing loss, and tinnitus were caused by noise exposure.  It was therefore her opinion that the Veteran's hearing loss and tinnitus were just as likely as not due to his exposure to acoustic trauma while serving in the military.  See Medical Opinion from D. Touchette, Au.D., CCC-A dated June 9, 2009.

The Board notes that when examined by VA in November 2009, the Veteran reiterated his experiences as a communications officer on an aircraft carrier.  He explained that he worked on the signal bridge and below the flight deck and was exposed to noise from jet aircraft with no ear protection.  He denied occupational noise, but had some recreational noise from hunting.  On audiological evaluation, pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20 
15
15
40
40
LEFT
15
15
20
20
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 in the left ear.  These hearing thresholds meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  

After reviewing the claims file in its entirety, taking a history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded the Veteran had mild bilateral hearing loss and tinnitus that were less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  Referring to specific records, the audiologist noted the Veteran's hearing was reported within normal limits for puretone testing in October 1960 and by whisper test in November 1967.  He also noted the lack of official military notes in the claims file indicating complaints, treatment or diagnosis of hearing loss or tinnitus while on active duty.  In addition, the Veteran did not complain of hearing loss or tinnitus in service when offered the opportunity to do so.  The audiologist also noted the Veteran's reported recreational noise exposure from hunting.

The audiologist then went on to explain that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sound may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely form a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, normal hearing subsequent to the noised exposure would verify that the hearing had recovered without permanent loss.

The audiologist acknowledged that the Veteran's hearing was tested via puretone thresholds and whispered testing, which is not ear or frequency specific, is not sensitive for high frequency hearing loss, and does not show shifts in hearing thresholds.  Therefore presence or absence of hearing loss upon separation from service is indeterminable.  However the audiologist still found the Veteran's hearing loss was less likely as not related to noise exposure while on active duty in the military, but rather exacerbated by recreational noise exposure and aging, based the Veteran's subjective report and review of the claims file.  The audiologist also determined that while tinnitus is commonly associated with noise-induced hearing loss, it may also be secondary to problems not associated with the ear, such as caffeine, nicotine, alcohol, stress, fatigue, and medications.  Also given the Veteran's statement regarding the initiation of tinnitus and review of the claims file, the audiologist could not relate the current tinnitus to military noise exposure without resorting to mere speculation.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss and tinnitus are related to service.  

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss and tinnitus are related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  Also of record is the VA audiologist's opinion that the Veteran's in-service noise exposure was not the precipitant of his hearing loss and tinnitus.  However, the Board is not entirely satisfied with this opinion, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service, despite the acknowledged inaccuracy of the tests to evaluate high frequency hearing loss.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra. 

On the other hand, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  There is also a supporting private opinion which, while somewhat conclusory, is entitled to some evidentiary weight.  This supporting evidence places the pertinent record in relative equipoise.  Given the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss and tinnitus may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claims for service connection for bilateral hearing loss and tinnitus. 

In light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss and tinnitus must be attributed to service.  Service connection for bilateral hearing loss and tinnitus is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.



___________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


